Citation Nr: 1140604	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969 and from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, which took place at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a left inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The available evidence is in relative equipoise as to whether the Veteran's currently diagnosed tinnitus had its onset during his active duty service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Discussion 

The Board concedes noise exposure in service based upon the Veteran's awards and decorations, the units to which he was assigned, and the fact that the Veteran served in an imminent danger pay area in Iraq from February 2004 to February 2005, as apparent from his second DD Form 214.

There is no indication of tinnitus during or after the Veteran's first period of service.  Moreover, post deployment, in January 2005 and again in February 2005, the Veteran explicitly denied ringing in the ears.  The Veteran, however, did indicate on more than one occasion that he was often exposed to loud noises, and in August 2005, he reported ear, nose, or throat trouble in a medical history form.  

On February 2006 VA audiologic examination, the Veteran reported exposure to gunfire, artillery, heavy trucks, and ground power units during active duty.  He reportedly worked for the Postal Service as a civilian and denied occupational noise exposure.  During the examination, the Veteran indicated that he was uncertain as to the date of onset of his claimed tinnitus.  He described it as a soft, pulsing, cricket-like sound.  The examiner diagnosed tinnitus.  In a September 2006 addendum to the foregoing examination report, the examiner indicated that she could not provide an opinion as to whether the Veteran's tinnitus was related to service because doing so would require speculation on her part, as tinnitus was not mentioned in the service treatment records and because the Veteran could not recall the date of onset of his alleged tinnitus.

During his August 2011 travel Board hearing, the Veteran testified that the ringing in the ears, which he likened to the sound of cicadas, began during service in Iraq.

The Veteran submitted a private audiologic examination report dated in September 2011.  During the examination, the Veteran indicated that his tinnitus began in April 2004 pursuant to an explosion in Iraq.  He also detailed noise exposure during service in both Vietnam and Iraq.  The examiner opined that the Veteran's tinnitus was likely due to in-service noise exposure.

The evidence herein is contradictory in two respects.  At the conclusion of his second period of service, the Veteran explicitly denied ringing in the ears.  During a VA examination in February 2006, not long after making the foregoing assertions, he reported tinnitus.  He testified to the presence of tinnitus under oath during his August 2011 hearing as well.  VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, because the Veteran did report tinnitus close in time to separation and because he has testified regarding its presence since service under oath, the Board finds credible his assertions regarding the presence of tinnitus since 2004.  Furthermore, the Board notes that the Veteran is competent to provide evidence regarding the presence of tinnitus because that condition is given to lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Next, the record contains two medical opinions regarding the origins of the Veteran's tinnitus.  The VA examiner stated that she was unable to opine in this regard because doing so would require a resort to speculation.  The United States Court of Appeals for Veterans Claims (Court) has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Regardless of the foregoing, the Board finds no reason to doubt the opinion of the September 2011 private examiner, who indicated expressly that the Veteran's tinnitus was at least as likely as not related to service.  Because there are two facially credible and probative medical opinions herein, the Board is bound to rely on the one more favorable to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Because the more favorable opinion reflects that the Veteran's tinnitus is due to service, service connection for tinnitus is warranted.  Id.; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding both issues remaining on appeal, VA examinations are necessary in order to ascertain the presence of the claimed disabilities as well as etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

With respect to bilateral hearing loss, the February 2006 VA medical examination report revealed that the Veteran did not suffer from hearing loss in the left ear within the meaning of VA regulations.  See 38 C.F.R. § 3.385 (2011).  Mild high frequency sensorineural hearing loss at 3000 hertz (Hz) was noted in the right ear.  The examiner concluded that the hearing loss in the right ear at 3000 Hz is not related to service based on the fact that hearing loss was within normal limits at military exit.  The service treatment records (STR) show essentially normal hearing at the time of separation in October 1969.  An August 2005 report of medical examination associated with the STRs for the period of service ending in March 2005 include an August 2005 Report of Medical Examination which shows a 40 decibel puretone threshold at 3000 Hz.  It is unclear whether the VA examiner was referring to the August 2005 findings when rendering his opinion.  Moreover, a private September 2011 examination report indicates that the Veteran does suffer from bilateral hearing loss within the meaning of VA regulations and that it is likely related to service.  However, the results contained in the September 2011 report cannot be fully interpreted by the Board.  As such, a VA audiologic examination must be scheduled.  The examiner must determine whether the Veteran suffers from bilateral hearing loss as defined in VA regulations and whether such hearing loss, if present, is at least as likely as not related to service.

As to the claimed left inguinal hernia, the Veteran asserts that he had symptoms of it during service in Iraq but that he did not seek treatment at that time due to the nature of his service at that time as well as his particular leadership responsibilities.  His assertions regarding date of onset appear credible.  These assertions, along with a post-service diagnosis of a left inguinal hernia, require that a VA examination be scheduled.  38 C.F.R. § 3.159(c)(4); McLendon, supra.  A VA examination to determine the etiology of the left inguinal hernia is therefore in order.  

All VA clinical records dated from October 1, 2008 to the present must be associated with the claims file.  38 C.F.R. § 3.159 ; Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from October 1, 2008 to the present.

2.  Schedule a VA audiologic examination to determine whether the Veteran suffers from bilateral hearing loss as defined in VA regulations (38 C.F.R. § 3.385).  If so, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that such hearing loss is related to service.  In conjunction with the examination, the examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

3.  Schedule a VA medical examination to determine whether the Veteran has a left inguinal hernia.  Is so, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that the left inguinal hernia is related to service.  In conjunction with the examination, the examiner is asked to review all pertinent documents in the claims file and to indicate in the examination report whether the requested review took place.  A rationale for all opinions and conclusions must be provided.

4.  Readjudicate the issues on appeal.  If the full benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


